Title: To Benjamin Franklin from Sarsfield, 4 May 1783
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Dear sir.
rue pot de fer 4 may 1783
J’esperois avoir lhonneur de vous voir ce matin. J’en ai eté empeché par quelques affaires qui m’ont arretè Et Je me trouve forcé de vous ecrire parce que ce que J’ay a vous demander Demande un peu de Diligence.
Cest que Vous ayez la bonté de m’envoyer une lettre ou plusieurs de Recommandation en faveur de Jacques-Jean-patient Mazurié fils d’un maire de Landerneau En Bretagne qui va a Philadelphie dans L’intention d’y Etablir une maison de Commerce. Je ne le connois pas personellement mais Je prends le plus grand interet a Sa famille Et a Ses associes qui me Sont attachés depuis long tems.
Je fis l’autre jour une indiscretion En vous demandt. devant Mr De Brecquigny Si vous aviez Envoyé une medaille a Son academie. Je vous prie de vouloir bien en recevoir mes Excuses. Pour tacher de reparer mes torts, J’auray lhonneur de vous prevenir que quelqu’uns des officiers gaux. [généraux] de notre marine qui ont Eté a la baie de Chesapeak Lors de la prise du Ld Cornwallis Se proposent de vous En faire demander. Je me fais un plaisir de vous en avertir parce que, Si vous voulez leur en donner, vous aurez le merite de les prevenir sinon Je tacherai de Les detourner de leur demarche par quelque raison que vous me suggererez. Je ne puis Encore vous indiquer que M Le Cher. [chevalier] De Monteil mais les autres le suivroient. Il Est vray que Je pourrois lui recommander de n’en point parler dans ce moment cy.
Vous Connoissez my dear sir, les sentimens avec lesquels Jay Lhonneur detre Votre tres humble Et tres obeissant serviteur
SARSFIELD
